BP― A0148                           INMATE REQUEST TO STAFF cDFRM
JUNE 10
o,s. DEPARTMENlr OF̲̲                                                   DERAL BUREAU OF PRISONS

                           F Star Meめ er)               DATE:Ll″   q
、
涸           rn葛記ド
      Mta"強
                       でr
 FЮ                                                     RECISTER N02叩
                      」ヽ                                                  。    l… 輌 5
                                                        u"''
WOtt ASS■ CNENT:も
                       、    、 C―                                D2 2t5
SUB,JECT: (Briefly stale your question 0! concern a,td the sofutsLon you a!€ requestj'og '
cantinue on back, if, necessary. You! fallure to be specific may result in no action being taken.
            If necessary, votl ,11l be intervieWed in order to successfu■        ■y   respond to your
request
                                                                          ‑lCt




                                    (Do   not wrlte belo* this }ine)
      峨彎




                              u\or,l^)8                         脚 伽             ."ミ 噂
                                                                                                    嶼
                                                                                      …

   暉          飩 山 NЪ




                                                         This form rep■ aces      ■48.0'O   dated
                                                         and B,‑3148.070 APR

         Case
:""nE IN SEし   1:16-cr-00002
             110N6               Document
                   UNLESS APPROPR:ATE FOR Fm‖104-1          05/21/20 Page 1 of 1SECT工
                                                      Filed oLDER
                                                     籠iJAll                     PageID #: 211   ON 6
